 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26630 Page 1 of 21


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CROSSFIT, INC., a Delaware                        Case No.: 14-CV-1191 JLS (KSC)
     corporation,
12
                                      Plaintiff,       ORDER GRANTING JOINT
13                                                     MOTION FOR AN ORDER
     v.                                                APPROVING THE PAYMENT PLAN
14
                                                       FOR NATIONAL STRENGTH AND
     NATIONAL STRENGTH AND
15                                                     CONDITIONING ASSOCIATION TO
     CONDITIONING ASSOCIATION, a
                                                       PAY REMAINING BALANCE OF
16   Colorado corporation,
                                                       MONETARY SANCTIONS
17                                  Defendant.
                                                       (ECF No. 415)
18
19         Presently before the Court is Plaintiff CrossFit, Inc. (“CrossFit”) and Defendant
20   National Strength and Conditioning Association’s (“NSCA”) Joint Motion for an Order
21   Approving the Payment Plan for the NSCA to Pay Remaining Balance of Monetary
22   Sanctions (“Joint Mot.,” ECF No. 415). Good cause appearing, the Court GRANTS the
23   Joint Motion. Accordingly, the Court ORDERS:
24         1.    The terms of this Order reflecting the Parties’ agreement are APPROVED in
25   their entirety, the Parties SHALL COMPLY with the terms hereof, and the NSCA
26   SHALL PAY the remaining balance of the monetary sanctions awarded in the Sanctions
27   Award in accordance with the terms of this Order;
28   ///

                                                   1
                                                                            14-CV-1191 JLS (KSC)
 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26631 Page 2 of 21


1          2.     As used in this Order, the following defined terms shall be given the
2    referenced meaning:
3                 a.    The term “Due Date” shall mean each of the payment due dates of
4          June 30, 2020; September 30, 2020; and December 31, 2020;
5                 b.    The term “Litigation” shall mean the above-captioned case entitled
6          CrossFit, Inc. v. National Strength and Conditioning Association, No. 14-CV-1191
7          JLS (KSC) (S.D. Cal. filed May 12, 2014);
8                 c.    The term “Sanctions Balance” shall mean the balance of monetary
9          sanctions owing to CrossFit under the Sanctions Award in the outstanding amount
10         of $2,007,868.66;
11                d.    The term “Fee Reimbursement” shall mean the $20,000 payable to
12         CrossFit in reimbursement of certain fees incurred in the negotiation and
13         documentation of the Parties’ agreement embodied in this Order;
14                e.    The term “Outstanding Obligations” shall mean the sum of the
15         Sanctions Balance, the Fee Reimbursement, and all unpaid accrued interest owing
16         under the terms of this Order;
17                f.    The term “Payment Plan” shall mean the terms of this Order governing
18         the NSCA’s payment of the Outstanding Obligations.
19         3.     Having already paid $1.5 million on January 29, 2020, and $490,000 by wire
20   transfer on April 9, 2020, the NSCA SHALL PAY the Outstanding Obligations to CrossFit
21   in three installments: two payments of $490,000 each on or before each of June 30, 2020,
22   and September 30, 2020; and a balloon payment of the remaining amount of the
23   Outstanding Obligations on or before December 31, 2020. The NSCA MAY PREPAY
24   the Outstanding Obligations, in whole or in part, without penalty;
25         4.     The Sanctions Balance unpaid after January 31, 2020, SHALL ACCRUE
26   INTEREST at the rate set forth in 18 USC § 1961 for post-judgment interest. In the event
27   the NSCA defaults on any payment obligation, interest shall accrue on the unpaid amount
28   of the Sanctions Balance then due from the date of the default at a fixed rate of ten percent

                                                   2
                                                                                14-CV-1191 JLS (KSC)
 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26632 Page 3 of 21


1    (10%) per annum and will continue to accrue until the Outstanding Obligations are paid in
2    full;
3            5.   Subject to the terms of an agreement that will be completed by the Parties and
4    submitted for approval, Stroz (the neutral forensic evaluator appointed by the Court)
5    SHALL TRANSFER certain Relativity data being hosted by Stroz to the NSCA’s
6    eDiscovery vendor, Inventus. The NSCA expects that such transfer will create cost savings
7    for the NSCA and enable the NSCA to make the installment payments to CrossFit in the
8    amount set forth herein.     Notwithstanding the Parties’ anticipated submission of an
9    agreement and Order regarding the Relativity data, and the NSCA’s contemplated cost
10   savings, the NSCA’s obligations to pay the Outstanding Obligations to CrossFit on the Due
11   Dates and in the amounts set forth in this Order are in no way contingent or conditioned on
12   the actual transfer of data to Inventus or the amount of cost savings realized by the NSCA.
13   The NSCA’s payment obligations SHALL NOT BE MODIFIED OR AFFECTED in
14   any way by (i) any variance in the cost savings the NSCA hopes/expects it will achieve
15   from transferring such data to Inventus, or (ii) the time it takes to transfer the Relativity
16   data to Inventus. For purposes of clarity, in the event the Relativity data is not transferred
17   to Inventus by June 30, 2020, or the cost savings are less than the NSCA expects (or zero),
18   the first payment of $490,000 will still be due and payable by the NSCA on or before
19   June 30, 2020 (subject to the grace period set forth in Paragraph 9 of this Order);
20           6.   In addition to the Sanctions Balance, the Outstanding Obligations SHALL
21   INCLUDE an additional $20,000 to reimburse CrossFit for attorneys’ fees incurred in
22   connection with negotiating and documenting the Payment Plan and related agreements;
23           7.   Pursuant to the Parties’ agreement, and CrossFit’s separate agreement with
24   the National Strength and Conditioning Association Foundation (the “NSCA Foundation”),
25   the NSCA’s obligations under this Order at all times SHALL BE GUARANTEED by the
26   NSCA Foundation, which guarantee is memorialized in that certain Guaranty Agreement
27   (the “Guaranty”) attached hereto as Exhibit A. Pursuant to the Guaranty, the NSCA’s
28   payment obligations under this Order and the NSCA Foundation’s obligations under the

                                                   3
                                                                                14-CV-1191 JLS (KSC)
 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26633 Page 4 of 21


1    Guaranty SHALL BE SECURED by an irrevocable standby letter of credit issued for the
2    benefit of CrossFit (the “Letter of Credit”), which Letter of Credit SHALL REMAIN IN
3    PLACE, irrevocable and in an amount sufficient to cover the guaranteed obligations under
4    this Order until ninety-one (91) days after final payment of the guaranteed obligations,
5    provided there is no intervening bankruptcy or other proceeding initiated by or against the
6    NSCA through which a party could seek to claw back any payment made to CrossFit. In
7    the event the Letter of Credit has not been issued for the benefit of CrossFit by May 15,
8    2020, CrossFit may immediately seek a further Order of the Court directing the NSCA to
9    provide CrossFit, by a date certain, with reasonable collateral to secure the NSCA’s
10   payment of the Outstanding Obligations. While the NSCA may make reasonable and good
11   faith objections to the request for collateral based on relevant law and the circumstances,
12   the NSCA may not object that it be relieved of its obligation to provide reasonable
13   collateral commensurate with the Letter of Credit because it is the agreement and the
14   intention of the Parties that the NSCA’s payment obligations under this Order be secured
15   by collateral;
16         8.     For purposes of clarity, the NSCA Foundation is not a party to this Litigation,
17   has not intervened in this Litigation, and has not consented to this Court exercising
18   jurisdiction over the NSCA Foundation. Nothing in this Order, including, but not limited
19   to, the adoption and approval of the Payment Plan or any reference to the Guaranty, is
20   intended to make the NSCA Foundation a party to this Litigation or exercise jurisdiction
21   over the NSCA Foundation as a third party. Nor are the terms of this Order intended to
22   modify or alter the terms of the Guaranty or Letter of Credit agreed to by CrossFit and the
23   NSCA Foundation;
24         9.     The NSCA SHALL HAVE a two (2) business day grace period from a Due
25   Date to make the payment that is then due, as required by Paragraph 3 of this Order. In the
26   event the NSCA fails to make such payment by the end of the grace period, the NSCA
27   SHALL BE IN DEFAULT of its obligations under the Payment Plan and this Order.
28   Upon such default, all unpaid portions of the Outstanding Obligations shall be immediately

                                                  4
                                                                               14-CV-1191 JLS (KSC)
 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26634 Page 5 of 21


1    due and payable, and CrossFit may collect such amounts under the Guaranty, from the
2    Letter of Credit or by any other procedures allowable by law. Nothing in this Order is
3    intended to or shall limit the means by which CrossFit may enforce the terms of this Order;
4          10.    The NSCA’s agreement to, timely compliance with, or early performance
5    under, the Joint Motion and this Order SHALL NOT CONSTITUTE A WAIVER of the
6    NSCA’s right, if any, to appeal the Sanctions Award, any further Orders, the Judgment, or
7    any post-Judgment Orders entered in this Litigation. Rather, except as to the NSCA’s
8    waiver of its right to appeal this Order set forth in Paragraph 11 below, the NSCA reserves
9    its rights, if any, to (i) appeal from, (ii) seek any relief accompanying an appeal from, and
10   (iii) request any remedies associated with an appeal from, any and all appealable Orders,
11   the Judgment, and any post-Judgment Orders entered in this Litigation, including, but not
12   limited to the Sanctions Award, any adverse Judgment, and any post-Judgment Orders
13   entered in this Litigation;
14         11.    Notwithstanding the foregoing, pursuant to the agreement of the Parties, the
15   NSCA HAS WAIVED any right to appeal this Order, including any interlocutory appeal,
16   and SHALL HAVE NO RIGHT to seek or obtain a stay of this Order, on an interlocutory
17   basis or otherwise, in connection with any appeal from the Sanctions Award, any other
18   appealable Orders, the Judgment, or any post-Judgment Orders entered in this Litigation,
19   including the final Judgment in this Litigation. The NSCA is further PROHIBITED from
20   arguing for or otherwise seeking a stay, modification, or forbearance of enforcement of any
21   term or condition of this Order, including based on the existence of any pending appeal or
22   any claimed right of appeal in this Litigation; and
23         12.    The terms of this Order ARE EFFECTIVE immediately upon entry, and, in
24   the event of any default by the NSCA, CrossFit SHALL HAVE AN IMMEDIATE
25   ///
26   ///
27   ///
28   ///

                                                   5
                                                                                14-CV-1191 JLS (KSC)
 Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26635 Page 6 of 21


1    RIGHT to enforce the terms of the Payment Plan and this Order by any procedures
2    allowable by law.
3          IT IS SO ORDERED.
4
5    Dated: April 15, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            6
                                                                    14-CV-1191 JLS (KSC)
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26636 Page 7 of 21




                        EXHIBIT A                                    EXHIBIT A
                                                                       Page 7
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26637 Page 8 of 21




                                            GUARANTY

         This Guaranty is entered into as of the Effective Date (defined below) by National
  Strength and Conditioning Association Foundation, a Colorado non-profit corporation with its
  principal offices at 1885 Bob Johnson Drive, Colorado Springs, Colorado (“Guarantor”), in favor
  of CrossFit, Inc., a Delaware corporation with offices at 9999 Businesspark Ave., San Diego,
  California 92131 (“CrossFit”).

                                             RECITALS

          WHEREAS, CrossFit and National Strength and Conditioning Association, a Colorado
  corporation with its principal offices at 1885 Bob Johnson Drive, Colorado Springs, Colorado
  (“NSCA”), are parties to pending litigation in the United States District Court for the Southern
  District of California (the “Court”) entitled CrossFit, Inc. v. National Strength and Conditioning
  Association, Case No. 14-cv-01191-JLS-KSC (the “Litigation”);

          WHEREAS, on December 4, 2019, the Court issued an order (the “Sanctions Award”) in
  the Litigation directing, among other things, that the NSCA pay to CrossFit monetary sanctions
  in the amount of $3,997,868.66 (the “Total Sanctions”);

          WHEREAS, on January 16, 2020, the Court issued a further order in the Litigation
  directing the NSCA to pay $1,500,000.00 of the Total Sanctions to CrossFit on or before January
  31, 2020;

         WHEREAS, on January 29, 2020, the NSCA paid $1,500,000.00 of the Total Sanctions
  to CrossFit, and on April 9, 2020 the NSCA paid an additional $490,000.00 of the Total
  Sanctions to CrossFit, leaving a balance owing to CrossFit under the Sanctions Award in the
  amount of $2,007,868.66 (the “Sanctions Balance”);

         WHEREAS, the NSCA thereafter requested CrossFit to agree to accept payment of the
  Sanctions Balance in the form of three (3) installment payments as follows (the “Payment Plan”):
  two (2) payments of $490,000.00 each due on or before each of June 30, 2020 and September 30,
  2020, with the remaining unpaid balance of the Sanctions Balance due on or before December
  31, 2020;

          WHEREAS, CrossFit agreed to the Payment Plan, subject to various conditions
  precedent, including (i) that CrossFit and the NSCA agree upon the terms of, and submit to the
  Court for entry, a stipulated order memorializing the Payment Plan and other terms and
  conditions negotiated by the parties (the “Stipulated Order”), (ii) that Guarantor shall have
  executed and delivered to CrossFit this Guaranty of the obligations of the NSCA under the
  Payment Plan and Stipulated Order, and (iii) that Guarantor shall have obtained issuance of a
  standby letter of credit acceptable to and for the benefit of CrossFit to secure the guarantied
  obligations of the NSCA and Guarantor under the Payment Plan, the Stipulated Order and this
  Guaranty; and




                                                                                          EXHIBIT A
                                                                                            Page 8
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26638 Page 9 of 21




         WHEREAS, the Guarantor is a non-profit corporation whose mission includes the
  promotion of the education of members of NSCA, its sole member,and the Guaranty is within
  the permissible purposes of Guarantor.

                                            AGREEMENT

         NOW, THEREFORE, for valuable consideration received, in consideration of the
  premises and the agreements herein, and for the express purpose and as a material condition of
  inducing CrossFit to agree to the Payment Plan and the terms of the Stipulated Order, Guarantor
  hereby agrees with CrossFit as follows:

          SECTION 1. Definitions. Reference is hereby made to the Stipulated Order for a
  statement of the terms thereof. All terms used in this Guaranty which are defined in the
  Stipulated Order and not otherwise defined herein shall have the same meanings herein as set
  forth in the Stipulated Order. The “Effective Date” of this Guaranty shall be the date of entry of
  the Stipulated Order.

           SECTION 2. Guaranty of Obligations. Guarantor hereby (a) irrevocably, absolutely and
  unconditionally guaranties the prompt payment by the NSCA, as and when due and payable
  (whether by scheduled maturity, acceleration, demand or otherwise), of all amounts now or
  hereafter owing under the Stipulated Order (the “Guarantied Obligations”), including (i) the
  Sanctions Balance, (ii) all interest on the Sanctions Balance (including interest accruing on or
  after the filing of any petition in bankruptcy, reorganization, liquidation or similar insolvency
  proceeding affecting the NSCA, whether or not a claim for post-petition interest is allowed in
  such proceeding), (iii) reasonable attorneys’ fees and expenses, whether expressly payable to
  CrossFit under the Stipulated Order or otherwise, and whether accruing before or subsequent to
  the filing of a petition initiating a bankruptcy, reorganization, liquidation or similar insolvency
  proceeding affecting the NSCA (notwithstanding the operation of the automatic stay under
  Section 362(a) of Title 11 of the United States Code), and (iv) the due performance and
  observance by the NSCA of its other obligations set out in the Stipulated Order; and (b) agrees to
  pay any and all reasonable expenses (including attorneys’ fees and expenses) incurred by
  CrossFit in enforcing its rights under this Guaranty, which shall be due and payable upon
  demand by CrossFit. Without limiting the generality of the foregoing, Guarantor’s liability shall
  extend to all amounts that would constitute part of the Guarantied Obligations and owed by the
  NSCA under the Stipulated Order but for the fact that such document is unenforceable or not
  allowable due to the existence of a bankruptcy, reorganization, liquidation or similar insolvency
  proceeding relating to or affecting the NSCA.

         SECTION 3. Letter of Credit.

                  (a)    It is the intention of the Parties that Guarantor’s performance under this
  Guaranty will be collateralized at all times by an irrevocable standby letter of credit (the “Letter
  of Credit”) issued by a financial institution acceptable to CrossFit (the “Issuer”), in the amount of
  $2,027,868.66 (the “Maximum Stated Amount”). Guarantor shall take all reasonable steps to
  ensure the Letter of Credit is issued for the benefit of CrossFit as soon as practicable after
  execution of this Guaranty, but in no event later than May 15, 2020.


                                                  -2-
                                                                                            EXHIBIT A
                                                                                              Page 9
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26639 Page 10 of 21



                   (b)     The Letter of Credit shall provide for draws by CrossFit in the full amount
   of the unpaid Guarantied Obligations upon delivery to Issuer by CrossFit or its counsel only of a
   certification sworn under penalty of perjury (the “Draw Certification”) (i) that an Event of
   Default has occurred under the Stipulated Order and/or this Guaranty, and (ii) the unpaid amount
   of the Guarantied Obligations then due and owing. The Letter of Credit shall remain irrevocable
   and available as collateral for the Guarantied Obligation in the full Maximum Stated Amount
   until CrossFit provides notice to the Issuer that the Guarantied Obligations have been satisfied in
   cash in full (the “Satisfaction Notice”). CrossFit shall provide the Satisfaction Notice to the
   Issuer upon the passage of ninety-one (91) days after CrossFit has received, in available funds,
   final payment from the NSCA of all Guarantied Obligations.

                    (c)    Guarantor agrees that in the event Guarantor receives notice that the Letter
   of Credit will not be renewed, Guarantor will immediately secure a replacement letter of credit
   acceptable to CrossFit on the same terms and conditions set forth herein. In the event Guarantor
   fails to obtain such replacement Letter of Credit prior to the date that is five (5) business days
   prior to expiration of the existing Letter of Credit, an Event of Default shall have occurred under
   this Guaranty and CrossFit shall be entitled to draw on the Letter of Credit an amount equal to
   the full unpaid Guarantied Obligations. The Draw Certification and Satisfaction Notice may be
   delivered by email to the Issuer at an email address to be provided by Issuer, with a copy by
   email to Guarantor, in .pdf format, such that original signatures will not be required; provided,
   however, that CrossFit or its counsel shall maintain the original Draw Certification and
   Satisfaction Notice for a period of not less than one year following submission to the Issuer.

                   (d)    Notwithstanding the provisions of Sections 3(b) and 3(c) above, to the
   extent the Issuer requires reasonable modifications of Sections 3(b) and 3(c) as a condition to
   issuance of the Letter of Credit, the Parties will negotiate such modifications in good faith and
   execute an amendment of this Guaranty to memorialize such terms; provided, however, that
   Guarantor understands and agrees that no modifications shall be made to the requirement in this
   Section 3 that the Letter of Credit remain irrevocable and available as collateral for the
   Guarantied Obligation in the full Maximum Stated Amount until ninety-one (91) days after
   CrossFit has received, in available funds, final payment from the NSCA of all Guarantied
   Obligations.

           SECTION 4. Events of Default. In addition to the Event of Defaults under the
   Stipulated Order and otherwise set forth in this Guaranty, each of the following shall constitute
   Events of Default under this Guaranty, the occurrence of which shall cause all unpaid Guarantied
   Obligations to become immediately due and payable, and entitle CrossFit to pursue collection of
   such amounts, and all other amounts due under this Guaranty, from Guarantor, the Letter of
   Credit or both:

                 (a)    Guarantor breaches any of the representations, warranties, covenants and
   other promises made by Guarantor under this Guaranty, other than as set forth in Section 4(f)
   below;

                   (b)    Guarantor fails to obtain issuance of a replacement letter of credit as set
   forth in the preceding Section 3;



                                                   -3-
                                                                                             EXHIBIT A
                                                                                               Page 10
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26640 Page 11 of 21



                   (c)    Guarantor fails to take action required by the Issuer to maintain the Letter
   of Credit as required in the preceding Section 3;

                 (d)      Guarantor takes any action to attempt to revoke the Letter of Credit or
   disclaim CrossFit’s rights thereunder;

                  (e)     Guarantor takes any other action that could reasonably hinder, delay,
   impede or obstruct in any way CrossFit’s rights under the Stipulated Order, this Guaranty or the
   Letter of Credit; or

                 (f)     Guarantor fails to obtain issuance of a Letter of Credit by May 15, 2020,
   and the NSCA fails to provide CrossFit any alternative collateral that may be directed by the
   Court pursuant to Section 7 of the Stipulated Order.

          SECTION 5. Guarantor’s Obligations Unconditional.

           (a)    Guarantor hereby guaranties that the Guarantied Obligations will be paid strictly
   in accordance with the terms of the Stipulated Order, regardless of any law, regulation or order
   now or hereafter in effect in any jurisdiction affecting any of such terms or the rights of CrossFit
   with respect thereto, subject to the provisions of Section 14 below. Guarantor agrees that this
   Guaranty constitutes an absolute and unconditional guaranty of payment when due and not
   merely of collection, and waives any right to require that any resort be made by CrossFit to
   attempt collection from the NSCA or any of its assets. Guarantor acknowledges that its liability
   hereunder is primary and that CrossFit, at CrossFit’s option, may join Guarantor in any action or
   proceeding commenced by CrossFit against the NSCA in connection with or based upon the
   Stipulated Order or any term, covenant or condition thereof, and recovery may be had against
   Guarantor in such action or proceeding or in any independent action or proceeding against
   Guarantor, without CrossFit first asserting, prosecuting, or exhausting any remedy or claim
   against the NSCA. Guarantor further acknowledges that the obligations of Guarantor under this
   Guaranty are independent of the obligations of the NSCA under the Stipulated Order, and a
   separate action or actions may be brought and prosecuted against Guarantor to enforce this
   Guaranty, irrespective of whether any action is taken or brought against the NSCA or whether
   the NSCA is joined in any such action against Guarantor, or vice-versa.

           (b)     The liability of Guarantor hereunder shall be absolute and unconditional,
   irrespective of: (i) any lack of validity or enforceability of the Stipulated Order or any agreement
   or instrument relating thereto; (ii) any change in the time, manner or place of payment of, or in
   any other term in respect of, all or any of the Guarantied Obligations, or any other amendment or
   waiver of or consent to any departure from the Stipulated Order; (iii) any release or amendment
   or waiver of or consent to any departure from any other guaranty for all or any of the Guarantied
   Obligations; (iv) the existence of any claim, set-off, defense or other right that Guarantor may
   have at any time against any person, including, without limitation, CrossFit; (v) any extension,
   renewal, settlement, compromise, waiver or release in respect of any obligation of the NSCA
   under the Stipulated Order, by operation of law or otherwise; (vi) any change in the existence,
   structure, management or ownership of the NSCA, or any insolvency, bankruptcy,
   reorganization, liquidation or similar proceeding (an “Insolvency Proceeding”) affecting the
   NSCA or its assets, or any resulting release or discharge of any obligation of the NSCA; (vii) any


                                                   -4-
                                                                                             EXHIBIT A
                                                                                               Page 11
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26641 Page 12 of 21



   provision of any applicable law or regulation purporting to prohibit the payment by the NSCA of
   the principal of or interest on the Sanctions Balance or any other amount payable by the NSCA
   under the Stipulated Order; (viii) any appeal by the NSCA of the Sanctions Award or any other
   order or judgment issued in the Litigation; (ix) any claim of fraudulent inducement; or (x) any
   other circumstance which might otherwise constitute a defense available to, or a discharge of, the
   NSCA.

           (c)      This Guaranty (i) is a continuing guaranty and shall remain in full force and effect
   until the satisfaction in full of the Guarantied Obligations under the Stipulated Order and the
   payment of the other expenses to be paid by Guarantor pursuant hereto; and (ii) shall continue to
   be effective or shall be reinstated, as the case may be, if at any time any payment of any of the
   Guarantied Obligations is rescinded or must otherwise be returned by CrossFit upon the
   insolvency, bankruptcy or reorganization of the NSCA or otherwise, all as though such payment
   had not been made.

           (d)     No delay on the part of CrossFit in exercising any right hereunder or under the
   Stipulated Order shall operate as a waiver of such right or of any other right of CrossFit as
   against Guarantor, nor shall any delay, omission or waiver on any one occasion be deemed to be
   a bar to or a waiver of the same or any other right on any further occasion.

           (e)    If CrossFit shall be obligated by any bankruptcy, insolvency or other legal
   proceedings to repay to Guarantor or to the NSCA, or to any trustee, receiver or other
   representative of any of them, any amounts previously paid by the NSCA or by Guarantor, this
   Guaranty shall be deemed reinstated to the extent of that repayment made by CrossFit, unless
   such obligation arises from vacatur, reversal, or other amendment of the Stipulated Order.
   CrossFit shall not be required to litigate or otherwise dispute its obligation to make such
   repayments if, in good faith and on the advice of counsel, CrossFit believes that such obligation
   exists.

           (f)    Guarantor’s obligations hereunder shall not be subject to any reduction,
   limitation, impairment or termination for any reason, including, without limitation, any claim of
   waiver, release, surrender, attention or compromise, and shall not be subject to, and Guarantor
   hereby irrevocably waives, any defense or set-off, counterclaim, recoupment or termination
   whatsoever by reason of the invalidity, illegality or unenforceability of any of Guarantor’s
   obligations hereunder or otherwise, except for defenses or rights of set-off based on prior
   payment of the Guarantied Obligations or arising from vacatur, reversal, or other amendment of
   the Stipulated Order.

           (g)     All payments due under this Guaranty and the Letter of Credit shall be made in
   lawful money of the United States of America in immediately available funds free and clear of,
   and without deduction or withholding for or on account of, any taxes, levies, fees, imposts,
   duties, expenses, commissions, withholdings, assessments or other charges, or any penalties,
   fines, additions to tax or interest thereon (collectively, “Taxes”) to the extent that any such Taxes
   would reduce the amount CrossFit would otherwise have received had the NSCA made such
   payment.




                                                   -5-
                                                                                             EXHIBIT A
                                                                                               Page 12
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26642 Page 13 of 21



          SECTION 6. Waivers.

                   (a)     Guarantor hereby waives (a) promptness and diligence; (b) notice of
   acceptance and notice of the incurrence of any Guarantied Obligation by the NSCA; (c) notice of
   any actions taken by CrossFit or the NSCA under the Stipulated Order or any other agreement or
   instrument relating thereto; (d) all other notices, demands and protests, and all other formalities
   of every kind in connection with the enforcement of the Guarantied Obligations or of the
   obligations of Guarantor hereunder, the omission of or delay in which, but for the provisions of
   this Section 6, might constitute grounds for relieving Guarantor of its obligations hereunder; (e)
   any right to compel or direct CrossFit to seek payment or recovery of any amounts owed under
   this Guaranty from any one particular fund or source; (f) any requirement that CrossFit protect,
   secure, perfect or insure any security interest in any property offered as collateral for the
   Guarantied Obligations or exhaust any right or take any action against the NSCA or any other
   person or any collateral; and (g) any other defense available to Guarantor, except for defenses or
   rights of set-off based on prior payment of the Guarantied Obligations or arising from vacatur,
   reversal, or other amendment of the Stipulated Order. Guarantor agrees that CrossFit shall have
   no obligation to marshal any assets in favor of Guarantor or against or in payment of any or all of
   the Guarantied Obligations, except that any money that CrossFit collects from NSCA shall first
   be applied to the satisfaction of NSCA’s obligations under the Stipulated Order and Sanctions
   Award before being applied to any other obligation NSCA may have to CrossFit. For purposes of
   clarity, CrossFit is not required to notify Guarantor of any of the following events, and
   Guarantor will not be released or exonerated from its obligations under this Guaranty if it is not
   notified of the following events: (i) the NSCA’s failure to pay timely any amount owed under the
   Stipulated Order or to pay or perform any other Guarantied Obligations; (ii) the NSCA’s failure
   to perform any other obligation under the Stipulated Order; (iii) any adverse change in the
   NSCA’s financial condition or business; or (iv) all other notices to which it might be entitled.
   Without limiting the foregoing or any other waiver or provision of this Guaranty, Guarantor
   waives, to the maximum extent permitted by law, all benefits or defenses directly or indirectly
   arising under California Civil Code §§ 2787, 2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838,
   2839, 2845, 2847, 2848, 2849, 2850 and 2855, Chapter 2 of Title 14 of the California Civil
   Code, California Commercial Code §§ 1103 and 9501 et seq., and California Code of Civil
   Procedure §§ 580a, 580b, 580c, 580d and 726, or any similar laws of any other applicable
   jurisdiction. The reference herein to certain provisions of California law is not intended to imply
   their specific application to this Guaranty.

                  (b)     Guarantor hereby expressly waives any right, if any, to contest
   enforcement of CrossFit’s rights under this Guaranty and rights under and to the Letter of Credit
   based on the commencement or pendency of any appeal of the Sanctions Award, the Stipulated
   Order or any other order or judgment issued in the Litigation (an “Appeal”), except that
   Guarantor does not waive any right to any defense based on the vacatur, reversal, or other
   amendment of the Sanctions Award or the Stipulated Order. Guarantor further agrees and
   acknowledges that the Stipulated Order is not subject to Appeal, and the NSCA has expressly
   waived any rights, if any, to appeal the Stipulated Order.

                 (c)    In the event the NSCA becomes subject to a voluntary or involuntary
   Insolvency Proceeding, CrossFit may immediately pursue its rights under this Guaranty, even



                                                  -6-
                                                                                           EXHIBIT A
                                                                                             Page 13
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26643 Page 14 of 21



   though CrossFit may be stayed from accelerating or collecting the Guarantied Obligations from
   the NSCA.

           SECTION 7. Subrogation. Guarantor waives and will not exercise any rights which it
   may acquire against the NSCA by way of subrogation, indemnification, reimbursement or
   contribution hereunder, by any payment made by it hereunder or otherwise, including any rights
   under California Civil Code §§ 1432, 2846, 2847, 2848 and 2849 or Section 509 of Title 11 of
   the United States Code, until such date after all Guarantied Obligations and all other amounts
   and expenses to be paid by Guarantor pursuant to this Guaranty shall have been satisfied in full
   in cash payment to CrossFit. If any amount shall be paid to Guarantor on account of such rights
   at any time when all of the Guarantied Obligations and all such other expenses shall not have
   been paid in full in cash to CrossFit, such amount shall be held in trust for the benefit of
   CrossFit, shall be segregated from the other funds of Guarantor, and shall forthwith be paid over
   to CrossFit to be applied in whole or in part by CrossFit against the Guarantied Obligations,
   whether matured or unmatured, and all such other expenses in accordance with the terms of the
   Stipulated Order and this Guaranty.

          SECTION 8. Representations and Warranties. Guarantor hereby represents and
   warrants, as of the Effective Date as follows:

                   (a)    Guarantor has the legal capacity to execute, deliver and perform this
   Guaranty and to consummate the transactions contemplated hereby, and the individual executing
   this Guaranty on behalf of Guarantor has been duly-authorized by Guarantor and has the
   requisite actual authority to bind Guarantor to the terms of this Guaranty and the promises made
   herein;

                  (b)     The execution, delivery and performance by Guarantor of this Guaranty is
   authorized under Guarantor’s Articles of Incorporation, Bylaws, and other documents governing
   the creation and operation of Guarantor as a non-profit corporation under Colorado law;

                   (c)     The execution, delivery and performance by Guarantor of this Guaranty,
   (i) does not and will not contravene any applicable law (including any law applicable to non-
   profit corporations organized under Colorado law), rule, regulation, judgment, order or decree, or
   any contractual restriction binding on or otherwise affecting Guarantor or any of its property, and
   (ii) does not and will not result in or require the creation of any lien, security interest,
   encumbrance upon or with respect to any of Guarantor’s property, other than with respect to any
   lien arising on Guarantor’s property to support the Letter of Credit;

                   (d)    The execution, delivery and performance by Guarantor of this Guaranty
   does not constitute a voidable transfer or conveyance of property under Section 5 of Title 11 of
   the United States Code, the Uniform Voidable Transactions Act (as adopted under applicable
   state law), or any similar state or Federal law governing creditor rights and/or voidable
   transactions;

                  (e)     No authorization, approval or license from, filing with or notice to, and no
   other action by, any governmental authority or any other person is required in connection with
   the due execution, delivery and performance by Guarantor of this Guaranty;



                                                  -7-
                                                                                            EXHIBIT A
                                                                                              Page 14
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26644 Page 15 of 21



                 (f)     This Guaranty is a legal, valid and binding obligation of Guarantor,
   enforceable against Guarantor, its assets and the Letter of Credit in accordance with its terms;

                  (g)     There is no pending or, to Guarantor’s knowledge, threatened action, suit,
   proceeding or investigation against or affecting Guarantor before any court, any governmental
   authority, agency or official or any arbitrator which is reasonably likely to have a material
   adverse effect on Guarantor’s ability to fulfill its obligations under this Guaranty;

                 (h)     Guarantor is not in violation of (i) any applicable law, rule, regulation,
   judgment, order or decree or (ii) any material term of any agreement, instrument or other
   document binding on or otherwise affecting Guarantor or any of Guarantor’s property;

                     (i)   Based on the financial condition of Guarantor as of the Effective Date,
   both before and after incurring the obligations and liabilities incurred under this Guaranty, (i) the
   fair saleable value of Guarantor’s assets exceeds the amount that will be required to be paid on or
   in respect of Guarantor’s existing debts and other liabilities (including known contingent
   liabilities) as they mature, (ii) Guarantor’s assets do not constitute unreasonably small capital to
   carry on its business as now conducted and as proposed to be conducted, including its capital
   needs taking into account the particular capital requirements of the business conducted by
   Guarantor, projected capital requirements and capital availability thereof, (iii) the current cash
   flow of Guarantor, were it to liquidate all of its assets, after taking into account all anticipated
   uses of the cash, would be sufficient to pay all amounts on or in respect of its liabilities when
   such amounts are required to be paid, (iv) Guarantor does not intend to incur debts beyond its
   ability to pay such debts as they mature (taking into account the timing and amounts of cash to
   be payable on or in respect of its debt), and (v) Guarantor has no knowledge of any facts or
   circumstances which lead it to believe that it will commence an Insolvency Proceeding within
   one year from the Effective Date;

                  (j)    Based on the information known to or available to Guarantor as of the
   Effective Date, Guarantor has no knowledge of any facts or circumstances which lead it to
   believe the NSCA intends to or will commence an Insolvency Proceeding within one year from
   the Effective Date;

                  (k)     Guarantor is not entitled to immunity from judicial proceedings;

                   (l)    All federal and state income and material local and material foreign tax
   returns and other reports required by applicable law to be filed by Guarantor have been filed, and
   all taxes, assessments and other governmental charges imposed upon Guarantor or any property
   of Guarantor and which have become due and payable on or prior to the date hereof have been
   paid, except to the extent contested in good faith by proper proceedings which stay the
   imposition of any penalty, fine or lien resulting from the non-payment thereof and with respect to
   which adequate reserves have been set aside for the payment thereof;

                  (m)     CrossFit has not made any representation to Guarantor as to the
   creditworthiness of the NSCA and Guarantor is delivering this Guaranty based solely on
   Guarantor's independent investigation of (or decision not to investigate) the financial condition
   of the NSCA and is not relying on any information furnished by CrossFit;



                                                   -8-
                                                                                             EXHIBIT A
                                                                                               Page 15
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26645 Page 16 of 21



                   (n)     Guarantor now has and will continue to have independent means of
   obtaining information concerning the affairs, financial condition and business of the NSCA, and
   has no need for, or right to obtain from CrossFit, any credit or other information concerning the
   affairs, financial condition or business of the NSCA that may come under the control of CrossFit;
   and

                  (o)   Guarantor has copies of and is fully familiar with the terms and conditions
   of the Sanctions Award, the Stipulated Order and Payment Plan therein.

          SECTION 9. Affirmative Covenants. So long as any of the Guarantied Obligations
   remain outstanding, and continuing until CrossFit’s delivery of the Satisfaction Notice,
   Guarantor will, unless CrossFit shall otherwise consent in writing:

           (a)     furnish to CrossFit, promptly after the commencement thereof but in any event
   not later than three (3) business days after service of process with respect thereto on, or the
   obtaining of knowledge thereof by, Guarantor, notice of each action, suit or proceeding before
   any court or other governmental authority or other regulatory body or any arbitrator with respect
   to or affecting Guarantor;

           (b)    comply in all material respects with all applicable laws, rules, regulations,
   judgments, treaties, orders and decrees, such compliance to include, without limitation, (i)
   paying before the same become delinquent all taxes, assessments and governmental charges or
   levies imposed upon Guarantor or upon its income or profits or upon any of its property, and (ii)
   paying all lawful claims which if unpaid might become a lien, interest or encumbrance upon any
   of Guarantor’s property, except to the extent contested in good faith by proper proceedings
   which stay the imposition of any penalty, fine, lien, encumbrance or interest resulting from the
   non-payment thereof and with respect to which adequate reserves have been set aside for the
   payment thereof;

           (c)   after the occurrence and during the continuance of an Event of Default under the
   Stipulated Order, permit CrossFit or any agents or representatives thereof at any reasonable time
   and from time to time to examine and make copies of and abstracts from Guarantor’s records and
   books of account; and

            (d)     do, execute, acknowledge and deliver, at the sole cost and expense of Guarantor,
   all such further reasonable acts and assurances as CrossFit may reasonably require from time to
   time in order to better assure, convey, grant, assign, transfer and confirm unto CrossFit the rights
   now or thereafter intended to be granted to CrossFit under this Guaranty or any other instrument
   under which Guarantor may be or may hereafter become bound to effect the intention or
   facilitate the performance of the terms of this Guaranty.

          SECTION 10. Negative Covenants. So long as any of the Guarantied Obligations remain
   outstanding, and continuing until CrossFit’s delivery of the Satisfaction Notice, Guarantor shall
   not:

                   (a)  Participate in the commencement of any Insolvency Proceeding relating to
   or affecting the NSCA or its assets;



                                                   -9-
                                                                                             EXHIBIT A
                                                                                               Page 16
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26646 Page 17 of 21



                 (b)      Commence, or consent to the commencement, of any Insolvency
   Proceeding relating to or affecting Guarantor or its assets;

                  (c)     Claim judicial immunity in the event CrossFit brings any suit, action or
   proceeding in California or any other jurisdiction to enforce any obligation or liability of
   Guarantor arising, directly or indirectly, out of or relating to this Guaranty;

                   (d)     Assert any defense to enforcement of CrossFit’s rights under and with
   respect to the Letter of Credit based on the commencement or pendency of any Insolvency
   Proceeding relating to or affecting the NSCA or Guarantor, or their respective assets, it being
   expressly agreed by Guarantor that the Letter of Credit does not constitute property of Guarantor
   or any estate created by virtue of any such Insolvency Proceeding;

                  (e)     Assert or pursue any claim, cause of action, right, security interest,
   mortgage, lien, encumbrance, or other interest, whether at law or equity, against the NSCA or its
   assets which would, under any circumstances, affect the NSCA’s ability to timely pay the
   Guarantied Obligations to CrossFit or otherwise adversely affect CrossFit’s rights, it being
   expressly agreed by Guarantor that such asserted interest of Guarantor is hereby expressly
   subordinated to the interests of CrossFit in pursuing its rights against the NSCA and its assets
   with respect to the Guarantied Obligations;

                   (f)    Assert any defense to enforcement of CrossFit’s rights under and with
   respect to this Guaranty or the Letter of Credit based on the commencement or pendency of an
   Appeal; nor

                    (g)   Without the express consent of CrossFit, (i) accept payment or transfer
   from the NSCA of any funds or other assets, or (ii) encourage, assist with or consent to the
   payment or transfer by the NSCA of any funds or other assets to any third person other than
   CrossFit, except with respect to transfers made in the ordinary course of the NSCA’s business or
   relating to this Guaranty, the Stipulated Order or the Letter of Credit.

           SECTION 11. Notices. Except as expressly stated in this Guaranty, all notices and other
   communications provided for hereunder shall be in writing and shall be mailed, sent by
   overnight courier or personally delivered to the parties’ respective addresses in the preamble
   hereto or, in the event a party desires notice at a different address, to such other address as shall
   be designated by such party in a written notice to the other party, complying as to delivery with
   the terms of this Section 11. All such notices and other communications shall be effective (i) if
   mailed, when received or three (3) business days after mailing, whichever occurs first, (ii) if sent
   by overnight courier, upon delivery, and (iii) if personally delivered, upon delivery.

           SECTION 12. Consent to Jurisdiction. Guarantor hereby irrevocably and
   unconditionally: (a) submits for Guarantor and its property in any action, suit or proceeding
   relating to this Guaranty, or for recognition and enforcement of any judgment in respect thereof,
   to the exclusive general jurisdiction of the courts of the State of California located in the County
   of San Diego, the courts of the United States of America for the Southern District of California,
   and appellate courts thereof, respectively; (b) agrees that any such action, suit or proceeding shall
   be brought exclusively in such courts and waives any objection that Guarantor may now or



                                                   - 10 -
                                                                                              EXHIBIT A
                                                                                                Page 17
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26647 Page 18 of 21



   hereafter have to the venue of any such action, suit or proceeding in any such court or that such
   action, suit or proceeding was brought in an inconvenient court and agrees not to plead or claim
   the same; (c) irrevocably consents to the service of any and all process in any such action, suit or
   proceeding by the mailing of copies of such process by registered or certified mail (or any
   substantially similar form of mail), postage prepaid, to Guarantor at its address set forth in the
   preamble hereto or at such other address of which CrossFit shall have been notified in
   accordance with Section 11 hereof; (d) to the extent that Guarantor has or hereafter may acquire
   any immunity from jurisdiction of any court or from any legal process (whether through service
   or notice, attachment prior to judgment, attachment in aid of execution, execution or otherwise)
   with respect to itself or its property, Guarantor hereby irrevocably waives such immunity in
   respect of its obligations under this Guaranty; (e) agrees that nothing herein shall affect the right
   of CrossFit to effect service of process in any other manner permitted by law or shall limit the
   right of CrossFit to sue in any other jurisdiction; (f) waives any right it may have to claim or
   recover in any legal action or proceeding referred to in this Section 12 any special, exemplary,
   punitive or consequential damages; and (g) agrees that Guarantor’s submission to jurisdiction
   and consent to service of process by mail is made for the express benefit of CrossFit.
   Notwithstanding the foregoing, final judgment against Guarantor in any such action, suit or
   proceeding shall be conclusive and may be enforced in other jurisdictions (i) by suit, action or
   proceeding on the judgment, a certified or true copy of which shall be conclusive evidence of the
   fact and of the amount of any indebtedness or liability of Guarantor therein described; or (ii) in
   any other manner provided by or pursuant to the laws of such other jurisdiction, provided that
   CrossFit may at its option bring suit, or institute other judicial proceedings against Guarantor or
   any of the Guarantor’s assets in any state or federal court of the United States or of any country
   or place where either Guarantor or such assets may be found.

         SECTION 13. Waiver of Jury Trial. GUARANTOR HEREBY WAIVES ANY RIGHT
   TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
   CONCERNING ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY
   AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER
   AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
   CONNECTION THEREWITH, OR ARISING FROM ANY RELATIONSHIP EXISTING IN
   CONNECTION WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION,
   PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
   BEFORE A JURY.

          SECTION 14. Right to Seek Repayment of Amounts Paid by Guarantor. In the event the
   Sanctions Award is vacated, reversed, or amended, in whole or in part, by a final, non-appealable
   order of a court of competent jurisdiction, Guarantor preserves all rights to pursue repayment
   from CrossFit of amounts paid to CrossFit under this Guaranty or the Letter of Credit, as the case
   may be, that exceed any modified amount owed to CrossFit under the Sanctions Award as
   vacated, reversed or amended.

          SECTION 15. Miscellaneous.

                 (a)     This Guaranty shall (i) be binding on Guarantor and Guarantor’s permitted
   successors and assigns, including any trustee, receiver or other fiduciary appointed in any
   Insolvency Proceeding affecting or relating to Guarantor, and (ii) inure, together with all rights


                                                  - 11 -
                                                                                              EXHIBIT A
                                                                                                Page 18
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26648 Page 19 of 21



   and remedies of CrossFit hereunder, to the benefit of CrossFit and its successors, transferees and
   assigns; provided that, without limiting the generality of clause (ii) of the immediately preceding
   sentence, none of the rights or obligations of Guarantor hereunder may be assigned or otherwise
   transferred without the prior written consent of CrossFit (it being understood that any such
   unauthorized assignment or transfer shall be null and void).

                    (b)    No amendment of any provision of this Guaranty shall be effective unless
   it is in writing and signed by Guarantor and CrossFit, and no waiver of any provision of this
   Guaranty, and no consent to any departure by Guarantor therefrom, shall be effective unless it is
   in writing and signed by CrossFit, and then such waiver or consent shall be effective only in the
   specific instance and for the specific purpose for which given.

                   (c)    All remedies afforded to CrossFit by reason of this Guaranty are separate
   and cumulative remedies and it is agreed that no one remedy, whether exercised by CrossFit or
   not, shall be deemed to be in exclusion of any other remedy available to CrossFit and shall not
   limit or prejudice any other legal or equitable remedy which CrossFit may have.

                   (d)     No failure on the part of CrossFit to exercise, and no delay in exercising,
   any right hereunder or under the Stipulated Order shall operate as a waiver thereof, nor shall any
   single or partial exercise of any right preclude any other or further exercise thereof or the
   exercise of any other right. The rights and remedies of CrossFit provided in this Guaranty and in
   the Stipulated Order are cumulative and are in addition to, and not exclusive of, any rights or
   remedies provided by law. The rights of CrossFit under this Guaranty and the Stipulated Order
   against any party thereto are not conditional or contingent on any attempt by CrossFit to exercise
   any of its rights under any other agreement against such party or against any other person.

                   (e)     Any provision of this Guaranty which is prohibited or unenforceable in
   any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
   unenforceability without invalidating the remaining portions hereof or thereof or affecting the
   validity or enforceability of such provision in any other jurisdiction.

                  (f)      This Guaranty shall be governed by and construed in accordance with the
   internal laws of the State of California, without regard to principles of conflicts of law, and such
   laws shall apply in any action or proceeding arising out of or under this Guaranty.

                  (g)    This Guaranty, Stipulated Order and the Letter of Credit represent the
   entire agreement of Guarantor and CrossFit with respect to the subject matter hereof, and there
   are no promises, undertakings, representations or warranties by CrossFit relative to the subject
   matter thereof not expressly set forth or referred to herein or therein.

                  (h)     Guarantor hereby acknowledges that (i) Guarantor has had full and ample
   opportunity to be advised by counsel in the negotiation, execution and delivery of this Guaranty,
   and (ii) Guarantor has been represented by counsel in such negotiation, execution and delivery of
   this Guaranty.

                   (i)  All of the obligations of Guarantor under this Guaranty are several with
   respect to the NSCA’s obligations under the Stipulated Order.



                                                   - 12 -
                                                                                               EXHIBIT A
                                                                                                 Page 19
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26649 Page 20 of 21



                   (j)     Section headings used in this Guaranty are for convenience only. They
   are not a part of this Guaranty and shall not be used in construing it. Wherever appropriate in
   this Guaranty, the singular shall be deemed to also refer to the plural, and the plural to the
   singular.

                   (k)     This Guaranty may be executed in counterparts, each of which shall be
   deemed an original, but all of which, when taken together, shall be deemed one and the same
   agreement. Delivery of an executed counterpart of a signature page of this Guaranty by
   facsimile, .pdf or other electronic transmission shall be effective as delivery of a manually
   executed counterpart of this Guaranty.

                   (l)     In the event of any litigation arising under this Guaranty, the prevailing
   party shall recover its reasonable attorneys’ fees and costs of collection.

                                        [Signature Page Follows]




                                                   - 13 -
                                                                                              EXHIBIT A
                                                                                                Page 20
Case 3:14-cv-01191-JLS-KSC Document 416 Filed 04/15/20 PageID.26650 Page 21 of 21




           IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the Effective
    Date indicated above in this Guaranty.

                                            NATJONAL STRENGTH AND CONDITIONING
                                            ASSOCIATION FOUNDATION


                                            By,   CMW>Lb 1)u,r,f
                                                  Name: Carissa Gump
                                                  Title: Executive Director
                                                  Duly Authorized on behalf of Guarantor,
                                                  National Strength and Conditioning Association
                                                  Foundation



    Accepted and Agreed:

    CROSSFIT, INC.

         I A,DocuSigned by:



    By, L~ ~
        Name:      Marshall Brenner
        Title:      General Counsel
        Duly Authorized on behalf of
        CrossF it, Inc.




    31726303v.3




                                                                                       EXHIBIT A
                                                                                         Page 21
